Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 4, 1996, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Substantial evidence supports the decision denying claimant benefits. Claimant did not have sufficient weeks of covered employment to file a valid original claim because he received severance pay for one year prior to the filing of his application. This period does not constitute weeks of employment within *801the meaning of Labor Law § 524 (see, Matter of Terranova [Hudacs], 211 AD2d 847); consequently, the finding of ineligibility is affirmed (see, Matter of Barrett [Hudacs], 191 AD2d 920, 921). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.